UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LATONYA ROBERTS,                       
               Plaintiff-Appellant,
                 v.
FIRST STATE BANK,
               Defendant-Appellee,                 No. 00-1297
                and
GEORGE LOVELACE, d/b/a D & K
Auto Sales,
                        Defendant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
                 Norman K. Moon, District Judge.
                          (CA-99-16-4)

                      Submitted: October 26, 2000

                      Decided: November 3, 2000

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Reversed and remanded by unpublished per curiam opinion.


                              COUNSEL

Elmer Woodard, Danville, Virginia, for Appellant. Jerry L. Williams,
Jr., WILLIAMS, LUCK & WILLIAMS, Danville, Virginia, for
Appellee.
2                   ROBERTS v. FIRST STATE BANK

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Latonya Roberts sued First State Bank and George Lovelace for
violating the Truth-in-Lending Act and state law in the sale of an
automobile. The district court denied Roberts’ motion for summary
judgment and dismissed her action on the ground that the defendants
were not required to provide the disclosures mandated by Regulation
Z of the Truth-in-Lending Act in a form Roberts could keep prior to
the consummation of the transaction. See Roberts v. First State Bank,
No. CA-99-16-4 (W.D. Va. Mar. 7, 2000). This Court recently held
to the contrary, stating that the required disclosures must be made in
writing, in a form the consumer can keep, before consummation of
the transaction. See Polk v. Crown Auto, Inc., 221 F.3d 691, 692 (4th
Cir. 2000). Although the district court did not have the benefit of our
Polk opinion when it ruled in this case, we must, under Polk, reverse
the district court’s order dismissing Roberts’ action and remand the
case for further proceedings. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                      REVERSED AND REMANDED